Citation Nr: 0523574	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  99-17 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to April 
1990. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).

Procedural history

In a September 1990 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  He did not file an appeal.  In 
November 1998, the veteran filed an application to reopen his 
claim.  In May 1999, the RO declined to reopen the claim.  
The veteran perfected an appeal as to that decision.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in July 2002.  A transcript of that hearing is 
associated with the claims file.  

In an October 2003 decision, the Board determined that new 
and material evidence had been submitted to reopen the claim.  
The Board remanded the matter to the RO for additional 
development and adjudication of the claim on a de novo basis.  
In January 2005, the RO continued its denial of the claim and 
issued a Supplemental Statement of the Case (SSOC).  The case 
is now before the Board for further appellate consideration.

The Board notes that subsequent to the January 2005 SSOC the 
veteran, through his representative, submitted additional 
medical evidence.  In a June 2005 Appellant's Brief, the 
representative indicated that the veteran wished to waive RO 
consideration of this recently received evidence.  See 38 
C.F.R. 20.1304 (2004).  




FINDING OF FACT

Competent medical evidence does not support a conclusion that 
the veteran's bilateral hearing loss is causally related to 
his military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or due to active 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
bilateral hearing loss.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the August 1999 Statement of the Case (SOC) and 
the January 2005 SSOC of the pertinent law and regulations, 
of the need to submit additional evidence on his claim, and 
of the particular deficiencies in the evidence with respect 
to his claim.  In addition, the Board's October 23003 
decision which reopened the claim similarly served to apprise 
the veteran as to what was required to allow the claim.    

Even more significantly, pursuant to instructions contained 
in the Board's October 2003 remand a letter was sent to the 
veteran in April 2004, with a copy to his representative, 
which was specifically intended to address the requirements 
of the VCAA.  The letter enumerated what the evidence must 
show to establish entitlement to service connection.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the April 
2004 VCAA letter, the RO notified the veteran that VA was 
responsible for getting "Relevant records held by any 
Federal Agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  See the April 29, 2004 letter, page 4.  
The RO also informed the veteran that VA will make reasonable 
efforts to get "Relevant records not held by any Federal 
Agency.  This may include medical records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Id.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the April 2004 VCAA letter advised the veteran 
to give the RO enough information about relevant records so 
that they could request them from the agency or person who 
has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the April 2004 letter 
informed the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know." 

The Board therefore finds that the April 2004 letter, the 
August 1999 SOC, and the January 2005 SSOC properly notified 
the veteran and his representative of the information and 
medical evidence, not previously provided to VA that is 
necessary to substantiate the claim, and properly indicated 
which information and evidence is to be provided by the 
veteran and which VA would attempt to obtain on his behalf.  

The Board further notes that, even though the VCAA letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the April 2004 letter.  

One final comment regarding notice is in order. A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of this claim 
by rating decision in May 1999.  The Board notes, however, 
that this was both a practical and a legal impossibility, 
because the VCAA was not enacted until November 2000.  VA's 
General Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004.  The veteran's claim 
was readjudicated and a SSOC was provided to the veteran in 
2005 following VCAA notice compliance action.  The veteran 
was provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to the VA 
notice.    Therefore, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  As discussed immediately 
above, this claim was readjudicated after the veteran was 
accorded ample opportunity to respond to VCAA notice.  The 
veteran has not alleged prejudice in the timing of the VCAA 
notice.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA and private medical records and reports of VA 
examinations, which will be described below.  

The Board finds that the October 2003 remand instruction has 
been complied with to the extent possible.  Cf. Stegall v. 
West, 11 Vet. App. 268, 271 (1998), [Where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.].  VA's 
compliance as to the Board's VCAA concerns, expressed in the 
October 2003 remand, have been documented above.  In 
addition, pursuant to the Board's October 2003 remand, a VA 
physician's opinion was obtained in May 2004.  

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The veteran and his attorney have not identified 
any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran and his attorney have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2004).  The veteran 
testified at a personal hearing in July 2002.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Service connection - in general

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2004); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - hearing loss

For certain chronic disorders, to include sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2004).

Factual background

The veteran's DD Form 214 shows that he served in the Navy 
and that his primary specialty was boatswain's mate.  

The veteran's service medical records are negative for 
complaint, treatment or diagnosis of bilateral hearing loss 
or an examination report of injury.  Audiometric testing in 
February 1987 revealed pure tone thresholds of 0, 0, 0, 0 and 
15 in the right ear, and 0, 0, 0, 0, and 15 in the left ear, 
at 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  The 
document included a signed statement from the veteran 
indicating that he had been fitted for hearing protection and 
counseled.  In October 1987, an audiogram revealed pure tone 
thresholds of 10, 10, 5, 5, and 20 in the right ear, and 10, 
5, 0, 5, and 10 in the left ear, at 500, 1000, 2000, 3000 and 
4000 Hertz, respectively.

The veteran left the Navy in April 1990.  In May 1990, he 
filed a claim of entitlement to service connection for 
hearing loss.  He appeared to indicate that the hearing loss 
began in November 1989.

On VA general medical examination in June 1990, the veteran 
reported hearing loss since 1989.  Audiometric testing 
revealed the following pure tone threshold levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
5
0
5
15
LEFT
N/A
0
0
5
15

Speech recognition was 100 percent in both ears.  The 
examiner noted that hearing sensitivity was normal 
bilaterally through 4000 Hertz with excellent speech 
recognition bilaterally.

As was noted in the Introduction, the RO denied the veteran's 
claim in September 1990, in essence because no hearing loss 
was demonstrated.  There is no relevant evidence for several 
years thereafter.  The veteran  filed to reopen his claim in 
November 1998.

An uninterpreted private audiogram dated in August 1998 
reflects findings of mild sloping to profound sensorineural 
hearing loss in the right ear and normal hearing in the left 
ear through 3,000 Hertz falling to severe sensorineural 
hearing loss.  The veteran was 31 years of age at the time.

On VA audiological evaluation in February 1999, the examiner 
indicated that audiometric testing revealed a mild to 
profound mixed loss in the right ear and a mild to severe 
sensorineural hearing loss in the left.  It was recommended 
that the veteran be re-evaluated because his responses to 
testing were inconsistent.

On VA audiological evaluation in May 1999, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
50
60
65
75
LEFT
N/A
25
45
60
75

Speech recognition was 80 percent in the right ear and 94 
percent in the left ear.  The diagnosis was moderate to 
severe sensorineural hearing loss in the right ear and mild 
to severe sensorineural hearing loss in the left ear.  It was 
noted that the veteran's responses to testing were 
consistent, with improved reliability.

In a June 1999 statement, Dr. B.H. stated that the vetean had 
a history of rapidly progressive sensorineural hearing loss.  
In 1990 when he left the Navy, his hearing was noted to be 
decreased and predominately consisted of higher frequency 
hearing loss.  In the time period from 1990 until the winter 
of 1998-99, he had slow worsening of his hearing loss.  

In a November 1999 statement, Dr. B.H. stated that the 
veteran had a longstanding high frequency sensorineural 
hearing loss by history.  Dr. B.H. stated that the exact 
source of the veteran's hearing loss was unclear, although he 
questioned whether this was consistent with autoimmune 
hearing loss.

Received in August 2001 were Social Security Administration 
(SSA) records showing that the veteran was on SSA disability 
by decision dated in June 2000 due to vertiginous syndromes 
and other disorders of vestibular system.  The documents show 
that a cochlear implant was done in 2000.  

In a June 2002 statement, Dr. B.H. stated that it appeared 
that the veteran did have high frequency sensorineural 
hearing loss in audiograms going back to 1987.  Dr. B.H. 
further noted that from his records, it appeared that the 
veteran experienced a first episode of sudden hearing loss in 
July 1998.  Thus, he could not substantiate that the veteran 
was experiencing autoimmune hearing loss while in the 
military. Dr. B.H. noted that more typically, autoimmune 
hearing loss is rapidly progressive over a few months to 
years.  

In July 2002, the veteran testified that he had hearing loss 
in service.  He indicated that he was a boatswain's mate in 
the Navy and was assigned to search and rescue boat crews.  
He stated that he worked right below the flight deck for 
about 12 hours a day where he was consistently subjected to 
noise from the backwash of jet engines.  He indicated that he 
first noticed his hearing problems in April 1990. 

In its October 2003 decision, the Board determined that new 
and material evidence had been received which was sufficient 
to reopen the veteran's claim.  In particular, evidence of 
bilateral hearing loss, which had been lacking at the time of 
the September 1990 RO denial, was now of record.  The Board 
noted that medical nexus evidence was still lacking, and 
remanded the issue so that a medical nexus opinion could be 
obtained.

The veteran's claims file was reviewed by a VA physician in 
May 2004.  The physician noted that while on active duty from 
1987 to 1990 the veteran had some fluctuation in his hearing.  
During his time in the military, he used hearing protection.  
He was part of a search and rescue team and worked on the 
flight deck and moved around airplanes and other types of 
noise.  It was noted that at enlistment the veteran did have 
a slight mild high frequency hearing loss at 6000 Hertz.  The 
physician documented other findings reflecting high frequency 
hearing loss and determined that at the time of entrance into 
service the veteran had a preexisting high frequency hearing 
loss.  [The Board notes that despite the VA physician's 
statement, the pure tone threshold levels documented at 
entrance into service do not reflect bilateral hearing loss 
for VA purposes.  See 38 C.F.R. § 3.385.  Therefore, the 
statutory presumption of soundness on enlistment, see 38 
U.S.C.A. § 1111, has not been rebutted.]

The physician indicated that after service the veteran's 
hearing mostly progressed at a very gradual rate over time 
until a sudden episode in 1998 where he went through a six-
month period of drastic fluctuations in his hearing.  The 
physician opined that it was less likely as not that the 
veteran's hearing loss was related to his military service, 
since the sudden onset of the loss occurred seven to eight 
years after his military service.  

Analysis

The veteran contends that he has bilateral hearing loss due 
to his exposure to loud noises during service.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability [to 
include within the presumptive period]; and (3) medical 
nexus.  See Hickson, supra.

With respect to Hickson element (1), there is evidence of 
bilateral hearing loss for VA purposes, to include the report 
of the May 1999 VA examination.  Hickson element (1) has 
therefore been satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

A review of the service medical records reveals no evidence 
of hearing loss in either ear.   The record reflects that 
bilateral hearing loss for VA purposes appears to have been 
initially identified in August 1998, approximately 8 years 
after the veteran left the military.  There is no medical 
evidence indicative of bilateral hearing for VA purposes 
prior to August 1998.  See 38 C.F.R. § 3.385 (2004).  
Accordingly, there is no evidence of disease manifested by 
hearing loss.  

The only evidence of record which appears to support the 
claim is Dr. B.H.'s June 2002 statement that the veteran had 
high frequency sensorineural hearing loss "going back to 
1987."  Upon review, the Board notes that while the service 
medical records do show mild high frequency hearing loss in 
1987, this is based on elevated readings at the 6000 Hertz 
frequency, and the regulatory definition of hearing loss 
disability for VA compensation purposes as set forth in 38 
C.F.R. § 3.385 does not include consideration of that 
frequency.  The Board is bound by this regulatory definition 
of hearing loss disability for VA compensation purposes.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  None of the 
in-service audiograms included in the veteran's service 
medical records otherwise show that the criteria of 38 C.F.R. 
§ 3.385 were met.  As such, the Board finds that Dr. B.H.'s 
conclusion that the veteran had high frequency hearing loss 
going back to 1987, while technically true, is not sufficient 
to establish in-service hearing loss. 

Moreover, because the medical records do not demonstrate that 
bilateral hearing loss was present for many years after 
service, the statutory presumption pertaining to 
sensorineural hearing loss is not for application in this 
case.  See 38 C.F.R. §§ 3.307, 3.309 (2004).

With respect to in-service injury, the record indicates that 
the veteran served in the Navy as a boatswain's mate.  The 
Board has no reason to doubt that in-service noise exposure 
occurred.

With respect to crucial Hickson element (3), medical nexus, 
the only evidence which addresses the question of medical 
nexus is the May 2004 VA physician's opinion which does not 
support the veteran.  After reviewing the claims file, the 
physician opined that the veteran's hearing loss was not 
related to his military service.  In support of his opinion, 
the physician pointed out that the sudden onset of the loss 
occurred seven to eight years after his military service.  

To the extent that the veteran himself contends that his 
hearing loss is related to in-service noise exposure, it is 
now well established that laypersons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as the cause of a claimed disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the veteran's claim by him are not competent 
medical evidence and do not serve to establish medical nexus.

The Board additionally observes that the veteran has been 
provided with ample notice of the importance of medical nexus 
to his claim.  See the Board's October 20, 2003 decision, 
pages 14-15.  He has not provided evidence which is 
supportive of his claim.  See 38 U.S.C.A. § 5107(a) [a 
claimant has the responsibility to support a claim for VA 
benefits].

In short, for reasons expressed immediately above, Hickson 
element (3) has not been met.  The Board accordingly 
concludes that a preponderance of the evidence is against the 
claim for service connection for bilateral hearing loss.  The 
benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


